         Case 3:20-cv-01928-TWR-JLB Document 8 Filed 11/20/20 PageID.65 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofCalifornia
                                                                      __________


                        Mary Tedesco                           )
                             Plaintiff                         )
                                v.                             )      Case No.
                     Grand Brands, Inc.                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff, Mary Tedesco                                                                                      .


Date:
                                                                                         Attorney’s signature



                                                                                     Printed name and bar number
                                                                                 Law Offices of Ronald A. Marron
                                                                                        651 Arroyo Drive
                                                                                     San Diego, CA 92103

                                                                                               Address



                                                                                            E-mail address

                                                                                          (619) 696-9006
                                                                                          Telephone number

                                                                                          (619) 564-6665
                                                                                             FAX number
